Case 1:19-cv-00412-JJM-PAS Document 1 Filed 08/02/19 Page 1 of 4 PageID #: 1



                                                                         19-076
                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

______________________________________________
THE IUOE LOCAL 57 HEALTH AND WELFARE
FUND, James J. White, Chairman, and Stephen A. Cardi,
Steven Rogers and Michael D. D’Ambra, Trustees; THE
IUOE LOCAL 57 PENSION FUND, James J. White,
Chairman, and Antonio B. Cardi, Steven Rogers and
Michael A. Gammino, III, Trustees; THE IUOE LOCAL
57 ANNUITY FUND, James J. White, Chairman, and
Antonio B. Cardi, Steven Rogers and Michael A.
Gammino, III, Trustees; THE IUOE LOCAL 57 LEGAL
SERVICE FUND, James J. White, Chairman, and
Michael A. Gammino, III, and Steven Rogers, Trustees;
THE IUOE LOCAL 57 APPRENTICESHIP FUND,
James J. White, Chairman, and Steven Rogers, Stephen
A. Cardi and Brad Bilodeau, Trustees; THE IUOE
LOCAL 57 UNION ADMINISTRATION FUND, James
J. White, Chairman and Steven Rogers, Trustee; THE
IUOE LOCAL 57 POLITICAL ACTION AND
EDUCATION FUND, James J. White, Chairman, and
Steven Rogers, Trustee; THE IUOE LOCAL 57
INDUSTRY ADVANCEMENT FUND, James J. White,
Chairman, and Michael A. Gammino III, Trustee; and
THE IUOE LOCAL 57
                     Plaintiffs,


      v.                                                      C.A. No.: 1:19-cv-

ROSCITI CONSTRUCTION COMPANY, LLC

                  Defendant.
______________________________________________


                                     COMPLAINT

1.    This is an action under the Employee Retirement Income Security Act of 1974
      ("ERISA"), 29 U.S.C. § 1001, et seq., brought on behalf of the International Union of
      Operating Engineers Local 57 (“IUOE Local 57”) Health and Welfare Fund (“Health
      Fund”), the IUOE Local 57 Pension Fund (“Pension Fund”), the IUOE Local 57 Annuity
      Fund (“Annuity Fund”), the IUOE Local 57 Legal Service Fund (“Legal Fund”), the
      IUOE Local 57 Apprenticeship Fund (“Apprenticeship Fund”), the IUOE Local 57 Union
Case 1:19-cv-00412-JJM-PAS Document 1 Filed 08/02/19 Page 2 of 4 PageID #: 2



      Administration Fund (“Administration Fund”), the IUOE Local 57 Political Education
      and Action Fund (“PEAF”), and the IUOE Local 57 Industry Advancement Fund
      (“Advancement Fund”) (hereinafter collectively “Funds”) for damages and injunctive
      relief arising from unpaid and delinquent employee benefit contributions.

2.    This court has jurisdiction pursuant to ERISA § 502(e)(1), 29 U.S.C. § 1132(e)(1), and
      the Labor Management Relations Act, § 301, 29 U.S.C. §185(c).

3.    Venue lies in this district pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2), as the
      Plaintiffs seek to enforce an agreement entered into by the Defendant in Rhode Island and
      pursuant to LMRA § 301, 29 U.S.C. § 185(a) as IUOE Local 57 has a principal office at
      and is administered from 857 Central Avenue, Johnston, Rhode Island.

4.    Plaintiff, James J. White, is the Chairman of the Funds.

5.    Plaintiffs, Stephen A. Cardi, Steven Rogers and Michael D. D’Ambra, are trustees of the
      Health Fund.

6.    Plaintiffs, Antonio B. Cardi, Steven Rogers and Michael A. Gammino, III, are trustees of
      the Pension Fund.

7.    Plaintiffs, Antonio B. Cardi, Steven Rogers and Michael A. Gammino, III, are trustees of
      the Annuity Fund.

8.    Plaintiffs, Michael A. Gammino, III, and Steven Rogers, are trustees of the Legal Fund.

9.    Plaintiffs, Stephen A. Cardi, Steven Rogers and Brad Bilodeau, are trustees of the
      Apprenticeship Fund.

10.   Plaintiff, Steven Rogers, is the trustee of the Administrative Fund and the PEAF.

11.   Plaintiff, Michael A. Gammino III, is the trustee of the Advancement Fund.

12.   Plaintiffs, James J. White, Stephen A. Cardi, Michael A. Gammino III, Steven Rogers, ,
      Michael D’Ambra, , Antonio B. Cardi, Timothy E. Quillen, and Brad Bilodeau
      (hereinafter collectively “Trustees”), are "fiduciary" within the meaning of ERISA, 29
      U.S.C. § 1002(21)(a) as they are appointed to oversee the Funds.

13.   As fiduciaries, the Trustees are empowered to bring this action pursuant to 29 U.S.C.
      1132(a)(3).

14.   The Funds are "multi-employer plans" within the meaning of Section 3(37)(A) of
      ERISA, 29 U.S.C, § 1002(37)(A) and "employee benefit plans" or "plans" within the
      meaning of Section 3(3) of ERISA, 29 U.S.C., § 1002(3).

15.   The Funds have a principal office at and are administered from 857 Central Avenue,
Case 1:19-cv-00412-JJM-PAS Document 1 Filed 08/02/19 Page 3 of 4 PageID #: 3



      Johnston, Rhode Island.

16.   The Funds are authorized to bring this action pursuant to 29 U.S.C. §1132(d)(1).

17.   IUOE Local 57 is a "labor organization" within the meaning of the National Labor
      Relations Act, 29 U.S.C. § 152(5), and is a duly organized and recognized employee
      organization under 29 U.S.C. §1002(4).

18.   IUOE Local 57 is authorized to bring this action pursuant to 29 U.S.C. 185(b).

19.   Defendant, Rosciti Construction Company, LLC, is a Rhode Island limited liability
      company with a principal place of business located in Johnston, Rhode Island (hereinafter
      “Rosciti”).

20.   Rosciti is an "employer" within the meaning of 29 U.S.C. § 1002(5) and an employer in
      an industry affecting commerce within the meaning of 29 U.S.C. § 152(2), (6) and (7).

21.   Rosciti is a signatory to one or more collective bargaining agreements with IUOE Local
      57.

22.   At all material times Rosciti was obligated to pay wages and benefits to employees
      pursuant to the terms of one or more collective bargaining agreements between it and
      IUOE Local 57.

23.   The Funds are established and administered by agreements and declarations of trust, as
      amended.

24.   At all materials times Rosciti was bound by the terms of the agreements and declarations of
      trust, as amended, that establish and administer the Funds.

25.   Pursuant to said agreements, Rosciti must pay interest on all delinquent contributions from
      the date payment was due, plus reasonable attorney’s fees, sheriff’s costs and accounting
      and court costs.

26.   The Funds caused a Payroll Compliance Audit to be conducted of Rosciti for the Plan Year
      2016.

27.   Said Payroll Compliance Audit revealed that for the Plan Year of 2016, Rosciti failed to
      make the required contributions to the Funds in violation of the agreements and Section
      515 of ERISA, 29 U.S.C. § 1145.
Case 1:19-cv-00412-JJM-PAS Document 1 Filed 08/02/19 Page 4 of 4 PageID #: 4



       WHEREFORE, Plaintiffs demand that judgment enter against the Defendant:

       A.     Awarding the Funds the following amounts:

              i.      the unpaid contributions to the Funds in the amount of $23,615.67;

              ii.     the unpaid interest penalties for late payments;

              iii.    interest on said unpaid contributions at a rate of 1.5% per month from the
                      date payment was due; and

              iv.     all costs and reasonable attorney's fees incurred by the Funds in
                      connection with this action.



                                                      Respectfully Submitted,
                                                      For the Plaintiffs,
                                                      By their attorney,

                                                      /s/ Ryan C. Hurley
                                                      ____________________________
                                                      Ryan C. Hurley (7358)
                                                      Kiernan, Plunkett & Redihan
                                                      146 Westminster Street, 5th Floor
                                                      Providence, RI 02903
                                                      (401) 831-2900
                                                      (401) 331-7123 (FAX)
                                                      rhurley@kprlaw.com

U.S. Department of Labor
200 Constitution Ave., NW
Washington, DC 20210

Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, D.C. 2022

                                CERTIFICATE OF SERVICE

        I hereby certify that I caused a copy of the within complaint to be sent to the United
States Department of Labor and the United States Department of the Treasury at the above listed
addresses by certified mail in accordance with 29 U.S.C. § 1132(h).

       8/2/2019                                             Kayla Anderson
Date: __________________________                      ___________________________________
